Citation Nr: 0631225	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  99-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, including cervical arthritis and cervical disc 
disease and left shoulder pain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from August 1942 until 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board first considered this appeal in December 2000 and 
reopened the claim for benefits and remanded the claim for 
additional development.  The appeal was returned to the Board 
without the development being completed.  As such, in March 
2006, the Board again remanded the appeal for completion of 
the requested development.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  



FINDING OF FACT

A left shoulder disorder, including cervical arthritis and 
cervical disc disease and left shoulder pain was not incurred 
in service and is not causally or etiologically related to 
service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a left 
shoulder disorder, including cervical arthritis and cervical 
disc disease and left shoulder pain have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in October 2002 and April 2006.  

The October 2002 letter informed the veteran that his appeal 
had been remanded for further development and advised the 
veteran of the change in law concerning VA's duties to notify 
and assist.  The RO explained that VA would make reasonable 
efforts to assist the veteran obtain relevant evidence such 
as medical records, employment records and Federal agency 
records.  The RO requested information concerning any 
additional evidence that may be obtained concerning the claim 
for service connection for cervical arthritis.  Additionally, 
medical authorizations were enclosed so VA could assist in 
obtaining private medical records.  The RO indicated the 
veteran failed to report for a scheduled VA examination and 
requested a reason for the failure to report and inquired 
whether the veteran would be willing to report to another VA 
examination.  

The April 2006 letter informed the appellant of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted.  The appellant was advised 
that disability ratings would be determined on the level of 
the disability and depend upon the nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact of the condition on employment.  The RO indicated the 
appellant could submit evidence such as ongoing treatment 
records, Social Security Administration determinations, 
statements from employers and other lay statements for the 
RO's consideration in assignment of a disability rating.  The 
RO also indicated the effective date was generally based upon 
the date the RO received the claim or the date the evidence 
showed a certain level of disability under the rating 
schedule.  The appellant was informed he could submit 
evidence such as the dates treatment began, service medical 
records and reports of treatment of the condition while the 
veteran was in training or in the Guard or Reserve to assist 
the RO in determining a proper effective date.  The April 
2006 letter complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires VA provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if the claim for service 
connection is awarded.  

The April 2006 letter also advised the veteran of the 
evidence associated with the claims file and reminded the 
veteran of VA's duties to obtain relevant Federal records and 
to make reasonable efforts to obtain private medical records.  
The letter enclosed the elements of service connection and 
specified that the evidence needed to demonstrate an injury 
in service or a disease that was made worse during service, a 
current disability, and a relationship between the disability 
and the inservice injury or disease.  

Although the veteran was not advised prior to the initial 
adjudication of the specific elements required to 
substantiate a claim for service connection, this defect in 
timing is harmless because the veteran had previously applied 
for and been denied service connection and had actual 
knowledge of the elements required to substantiate the claim.  
See Mayfield v. Nicholson, 19 Vet App. 103 (2005) rev'd on 
other grounds 20 Vet. App. 98 (2006).  For example, in August 
1998, the RO sent the veteran a letter explaining that the 
claim for service connection for a left shoulder condition 
was denied in October 1958 and new and material evidence 
would be required to reopen the claim.  The RO advised the 
veteran that evidence showing that a chronic injury was 
incurred in or permanently aggravated by service was needed.  
The RO indicated the veteran should submit evidence 
illustrating continuous treatment from the time of discharge 
from service until the present.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records, statements from the 
veteran, lay statements and VA medical records are associated 
with the claims file.  Additionally, the veteran was afforded 
a VA examination in connection with his claim.  The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide her claim.  In fact, in a statement 
received by the RO in November 2002, the veteran advised the 
RO that he had submitted the additional evidence in his 
possession several times.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for a shoulder and neck 
injury.  The veteran reported that he was injured when he 
served as a supply sergeant for the 8th Air Force Squadron in 
England.  He alleged that he was pinned between a wall and 
the tail gate of a truck when a drunk driver backed the truck 
up to unload.  The veteran argues that although his service 
medical records indicate that he only injured his left wrist, 
he also sustained an injury to the left side of his neck and 
shoulders from twisting to avoid being crushed.  In a 
statement dated in July 1958 the veteran explained that the 
shoulder injury was not apparent for several months and that 
he first became aware of it after his discharge from service.

The Board notes that the veteran was scheduled for a 
reexamination in March 2001 to further develop the claim.  
The record reflects the veteran did not report to this 
examination.  Under the laws and regulations, the veteran has 
a responsibility of attending a VA examination to help 
establish entitlement to a claim.  38 C.F.R. §§ 3.326, 3.327.  
Failure to report to an examination without good cause has 
consequences including deciding the claim based upon the 
evidence in record and in some cases denying the claim.  
38 C.F.R. § 3.655.  Good cause includes, but is not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member.  38 C.F.R. § 3.655(a).  

Although the veteran failed to report to reexaminations, 
there is other medical evidence in the file which would serve 
as a viable substitute for the scheduled examination, 
including the prior VA examination in May 1999 and the May 
2006 medical opinion based upon a review of the claims file.  
38 C.F.R. § 3.326(b).  Because the veteran did not report to 
the reexamination, the Board must decide the claim on the 
evidence of record.  38 C.F.R. §§ 3.326, 3.655.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

The veteran has current disabilities of cervical arthritis as 
illustrated by the Magnetic Resonance Imaging test (MRI) 
report dated in December 1997 which reflected cervical 
spondylosis at C5-C6 and C6-C7 with encroachment upon the 
left side intervertebral foramina at C5-C6 and C6-C7 and on 
the right at C6-C7.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records document an accident in May 1945.  
While these indicate that the veteran received treatment and 
diagnosis of a fracture of the left wrist which was incurred 
when a truck backed up towards a wall and the veteran was 
caught in between the truck and the wall, there is absolutely 
no mention of any contemporaneous injury to the neck or 
shoulder as first reported by the veteran several years after 
service, and upon which he has continually relied to obtain 
service-connected compensation.  The service medical records 
only indicate that    contemporaneous with the accident 
diagnosed a fracture of the left wrist (simple, radius, 
distal end) was then incurred.  A May 1945 abbreviated clinic 
record reflected tenderness without displacement over the 
lower end of the left radius.  Subsequent records in May 1945 
indicated a non-displaced fracture on the lower end radius on 
the left that was cast with slight flexion and ulnar 
deviation.  A progress note dated in May 1945 indicated the 
edema was alleviated and the fingers were working well.  

Of most relevance to this matter, these records fail to 
demonstrate any complaints, treatment or diagnosis of neck or 
shoulder pain.  Additionally, the September 1945 examination 
in connection with the veteran's discharge from service noted 
no musculoskeletal abnormalities.  

While the veteran has sometimes contended that he has had 
continuous neck pain since the accident of May 1945, he 
explains the absence of such a notation on his service 
medical records as indicative of his desire to be discharged 
from active military duty without delay.  However, the Board 
does not accord credibility to this account - it is clear 
that a mere approximate four months prior to his discharge, 
the veteran clearly sought medical treatment for the limited 
purpose of follow up to a left wrist accident.  

Apart from the lack of credibility in this regard, the 
service medical records are highly probative as they were 
specifically generated with a view towards ascertaining the 
veteran's then state of physical condition, and are akin to a 
statement of diagnosis and treatment, accorded by the law to 
be of probative value to a fact finder .  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
rules of evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision). 

Nor is there any evidence of continuity of symptomatology.  
The first indication of treatment for neck and shoulder pain 
in the record is a private medical record dated in October 
1957 (i.e. approximately 12 years after the veteran's 
separation from service).  The next complaint for neck or 
shoulder pain is dated in October 1994, approximately 37 
years from the first diagnosis.  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The gap in evidence also indicates that 
the veteran's cervical arthritis did not manifest to a 
compensable degree within one year from his separation from 
service.  As such, service connection based upon the 
presumptive provisions for chronic diseases is not warranted.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There is also no competent, informed medical evidence in 
support of the claim.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

The veteran submitted a statement from R.M., dated in January 
1952 and lay statements from two friends, R.C.S. and K.E.F, 
dated in September 1958 in support of his claim.  These 
statements describe the veteran's discomfort and complaints 
about his arm, shoulder and neck, approximately 8 to 10 years 
after he was released from active military duty.  R.S. 
related the veteran was in pain at a new job and related it 
was due to an old injury.  R.S. reported that manipulating 
the muscles in the left shoulder eased the pain.  While these 
statements are competent in describing the veteran's pain as 
of 1952, they are not probative on the issue of whether the 
pain emanated from any incident of active military service.  
The veteran's spouse and friends, as lay persons, are not 
competent to offer an opinion that requires medical 
expertise, such as offering a diagnosis of a disorder or an 
opinion as to the etiology of a diagnosed disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Service connection is not warranted as there is no competent 
medical evidence of a nexus.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu, supra.  Although 
the veteran submitted treatment records documenting 
complaints and treatment for pain in the shoulder and 
providing laboratory findings which confirmed the diagnosis 
of cervical arthritis, none of these treatment records 
provided the required link to the injury during service.  

The veteran underwent a VA examination in May 1999.  During 
this examination the veteran reported service from September 
1942 until 1945.  The veteran explained he served as a supply 
sergeant and described an incident where he was caught behind 
a truck which was backing up to a loading dock and resulted 
in a left-sided wrist fracture of both his distal radius and 
ulna.  The veteran reported an injury to his neck at the same 
time.  The veteran related he was taken to the hospital and 
diagnosed with a radius and ulnar fracture and had an open 
reduction internal fixation with good results.  The veteran 
denied residual disabilities to the left wrist fracture but 
complained of significant difficulty with neck pain and left 
shoulder pain.  He indicated he treated with a private 
physician for the neck pain.  An MRI was reviewed and 
revealed loss of disk space at C5-C6 and C6-C7 with 
impingement of neural foramina and exiting roots, more on the 
left side and more on the fifth root than the sixth.  The 
veteran denied bowel or bladder incontinence or weakness of 
spasticity in the lower extremities.  He denied significant 
weakness in the upper extremities but reported numbness and 
tingling in the ulnar digits of the left hand.  

Clinical examination in May 1999 revealed the wrist retained 
full active and passive range of motion and flexion and 
extension without pain.  Reflexes revealed an absence of left 
biceps reflex, 2+ reflexes of the triceps bilaterally, 
extensor carpal radial is bilaterally and right biceps.  Tone 
in the extremities was within normal limits.  Passive range 
of motion at the elbow and shoulder was within normal limits.  
The concluding impression was status post distal radial and 
ulnar fracture in 1944 which has been fixed with open 
reduction internal fixation and is without residual injury 
and cervical degenerative disk disease with degenerative 
joint disease in the cervical spine resulting in neural 
foraminal narrowing on the left greater than the right, C5 
greater than C6 with apparent C5 radiculopathy.  The examiner 
suspected the impact of the veteran's reported injury which 
was significant enough to cause a fracture of both the radius 
and the ulna could certainly lead to a position which could 
result in radiculopathy or predispose the veteran to 
radiculopathy.  The examiner indicated it was at least as 
likely as not that the neck symptoms were related to the 
accident while in service.

Subsequently, in May 2006, a VA examiner reviewed the claims 
file and the prior examination and provided an opinion as to 
the etiology of the veteran's disability.  The examiner noted 
the May 1999 examiner reported an open reduction and internal 
fixation of both bone fractures of the left forearm, however 
indicated that the claims file reflected the fracture was an 
un-displaced fracture of the distal radius and did not 
require surgical intervention but only a cast.  The examiner 
continued to note there was no documentation of neck or 
shoulder injury in the file.  The shoulder x-rays in 1998 
were normal and the cervical spine x-rays of 1997 reported 
cervical spondylosis of C5-C6 and C6-C7 with foraminal 
narrowing at these levels.  The examiner noted the veteran 
had little difficulty with the neck or shoulder pain until 
the 1990s.  The examiner related that it is more likely than 
not that the cervical spine condition was age related rather 
than due to the veteran's service connected wrist condition.

The May 2006 medical opinion is more probative because it was 
based upon a review of the entire record and provided more 
detailed rationale for its conclusion.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (Addressing the Board's 
responsibility to assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.).  The May 
1999 VA examination based its opinion on the veteran's 
reported history.  A review of the record, however, 
demonstrates that some of the reported history was 
inaccurate.  For example, there is no indication that the 
veteran underwent an open reduction internal fixation.  As 
such, the examiner's opinion based upon this reported history 
is not probative.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant). 

The Board also considered whether the veteran was entitled to 
service connection for the cervical arthritis and related 
shoulder pain as secondary to the service-connected left 
wrist condition.  The evidence of record reflects both a 
current disability and a wrist condition which the RO granted 
service connection for in January 1952.  The service 
connected wrist condition, however, stemmed from the same 
accident in May 1945.  As such, the evidence concerning a 
medical nexus consists of the May 1999 VA examination and May 
2006 VA medical opinion described above.  The Board has found 
the May 2006 VA medical opinion finding that the cervical 
spine condition is more likely than not age related than due 
to the wrist condition.  As such, there is no competent 
medical evidence of a nexus and service connection is not 
warranted under a theory of secondary service connection.

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for cervical arthritis 
with left shoulder pain.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 



ORDER

Service connection for a left shoulder disorder, including 
cervical arthritis and cervical disc disease and left 
shoulder pain is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


